EXHIBIT 10.5.5

Fifth Amendment to the

Amended and Restated Revolving Credit Agreement

 

 

This Fifth Amendment to the Amended and Restated Revolving Credit Agreement
(this “Amendment”) is made effective as of September 30, 2007 and is entered
into between Union Carbide Corporation, as Borrower (“Borrower”), The Dow
Chemical Company, as Lender (“Lender”) and Union Carbide Subsidiary C, Inc. and
Union Carbide Chemicals & Plastics Technology Corporation as the Subsidiary
Guarantors (the “Subsidiary Guarantors”) (together, the “Parties”).

 

BACKGROUND

 

The parties have entered into the Amended and Restated Revolving Credit
Agreement dated as of May 28, 2004, as amended by the First Amendment to the
Amended and Restated Revolving Credit Agreement dated October 29, 2004 the
Second Amendment to the Amended and Restated Revolving Credit Agreement dated
December 30, 2004 the Third Amendment to the Amended and Restated Revolving
Credit Agreement dated September 30, 2005 and the Fourth Amendment to the
Amended and Restated Revolving Credit Agreement dated September 30, 2006 (the
“Credit Agreement”).

 

The Parties desire to amend the Credit Agreement according to the terms in this
Amendment. Any capitalized terms used in this Amendment, but not otherwise
defined in this Amendment, are as defined in the Credit Agreement.

 

THE AGREEMENT

 

1.                                       Amendment to Section 1.1. The Parties
agree to amend Section 1.1 of the Credit Agreement by replacing the definition
of “Scheduled Termination Date” with the following definition:

 

“Scheduled Termination Date” means December 30, 2008.”

 

2.                                       No Other Amendment or Waiver. Except as
expressly amended by this Amendment, the Credit Agreement and all other Loan
Documents remain in full force and effect in accordance with their terms, and
the Parties ratify and confirm the Credit Agreement and all other Loan Documents
in all respects.

 

3.                                       Execution in Counterparts. This
amendment may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed will be deemed to be an
original and all of which taken together will constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are attached to
the same document.

 

4.                                       Governing Law. This Amendment and the
rights and obligation of the Parties to this Amendment will be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

 

 

[Signature pages follow.]

 

21

--------------------------------------------------------------------------------


EXHIBIT 10.5.5

Fifth Amendment to the

Amended and Restated Revolving Credit Agreement

 

 

The Parties agree that this Amendment is effective as of September 30, 2007, and
they have caused their authorized representatives to execute this Amendment
below.

 

LENDER:

 

SUBSIDIARY GUARANTORS:

 

 

 

 

 

THE DOW CHEMICAL COMPANY

 

UNION CARBIDE SUBSIDIARY C, INC.

 

 

 

 

 

By:

/s/  GEOFFERY E. MERSZEI

 

By:

/s/  JAMES R. FITTERLING

 

Name:

Geoffery E. Merszei

 

Name:

James R. Fitterling

 

Title:

Executive Vice President and

 

Title:

President

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

BORROWER:

 

UNION CARBIDE CHEMICALS &

 

 

 

PLASTICS TECHNOLOGY

 

UNION CARBIDE CORPORATION

 

CORPORATION

 

 

 

 

 

By:

/s/  EDWARD W. RICH

 

By:

/s/  ALEXANDER J. MAKAI

 

Name:

Edward W. Rich

 

Name:

Alexander J. Makai

 

Title:

Chief Financial Officer, Vice President
and Treasurer

 

Title:

President

 

 

 

 

 

 

 

 

22

--------------------------------------------------------------------------------